Exhibit 10.9

EXECUTION VERSION

 

FOURTH Amendment to Master Repurchase and securities contract Agreement

 

This Fourth Amendment to the Master Repurchase and Securities Contract Agreement
(this “Amendment”), dated as of February 14, 2018, is by and between GOLDMAN
SACHS BANK USA, a New York state-chartered bank, as buyer (“Buyer”), and TPG RE
FINANCE 2, LTD., an exempted company incorporated with limited liability under
the laws of the Cayman Islands (“Seller”).  Capitalized terms used but not
otherwise defined herein shall have the meanings given to them in the Master
Repurchase Agreement (as defined below).

 

W I T N E S S E T H:

WHEREAS, Seller and Buyer have entered into that certain Master Repurchase and
Securities Contract Agreement dated as of August 19, 2015 as amended by that
certain First Amendment to the Master Repurchase and Securities Contract
Agreement, dated as of December 29, 2015, that certain Second Amendment to the
Master Repurchase and Securities Contract Agreement, dated as of November 3,
2016, and that certain Third Amendment to the Master Repurchase and Securities
Contract Agreement, dated as of June 12, 2017 (as the same may be further
amended, modified or supplemented from time-to-time, collectively, the “Master
Repurchase Agreement”); and

WHEREAS, Seller and Buyer wish to modify certain terms and provisions of the
Master Repurchase Agreement.

NOW, THEREFORE, the parties hereto agree as follows:

1.Amendments to Master Repurchase Agreement.  The Master Repurchase Agreement is
hereby amended as follows:

(a)Article 12(c) of the Master Repurchase Agreement is hereby modified by (i)
deleting the phrase “; or” at the end of clause (viii) thereof, and replacing it
with a semi-colon, and (ii) deleting the period at the end of clause (ix)
thereof, and replacing it with “; or (x) any Purchased Asset that has gone into
special servicing, however so defined in any servicing, or pooling and
servicing, agreement related to a securitization or similar transaction;
provided that with respect to any Participation Interest, in addition to the
foregoing such Participation Interest will also be considered an Ineligible
Asset to the extent that the related Senior Mortgage Loan would be considered an
Ineligible Asset as described in this Article 12(c).”

2.Effectiveness.  The effectiveness of this Amendment is subject to receipt by
Buyer of the following:

(a)Amendment.  This Amendment, duly executed and delivered by Seller and Buyer.

(b)Fees. Payment by Seller of the actual costs and expenses, including, without
limitation, the reasonable fees and expenses of counsel to Buyer, incurred by
Buyer in connection with this Amendment and the transactions contemplated
hereby.

3.Continuing Effect; Reaffirmation of Guarantee.  As amended by this Amendment,
all terms, covenants and provisions of the Master Repurchase Agreement are
ratified and confirmed and shall remain in full force and effect.  In addition,
any and all guaranties and indemnities for the benefit of Buyer (including,
without limitation, the Guarantee) and agreements subordinating rights and liens
to the rights and liens of Buyer, are hereby ratified and confirmed and shall
not be released, diminished,

 

--------------------------------------------------------------------------------

 

impaired, reduced or adversely affected by this Amendment, and each party
indemnifying Buyer, and each party subordinating any right or lien to the rights
and liens of Buyer, hereby consents, acknowledges and agrees to the
modifications set forth in this Amendment and waives any common law, equitable,
statutory or other rights which such party might otherwise have as a result of
or in connection with this Amendment.

4.Binding Effect; No Partnership; Counterparts.  The provisions of the Master
Repurchase Agreement, as amended hereby, shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.  Nothing herein contained shall be deemed or construed to create a
partnership or joint venture between any of the parties hereto.  For the purpose
of facilitating the execution of this Amendment as herein provided, this
Amendment may be executed simultaneously in any number of counterparts, each of
which shall be deemed to be an original, and such counterparts when taken
together shall constitute but one and the same instrument.

5.Further Agreements.   Seller agrees to execute and deliver such additional
documents, instruments or agreements as may be reasonably requested by Buyer and
as may be necessary or appropriate from time to time to effectuate the purposes
of this Amendment.

6.Governing Law.  The provisions of Article 19 of the Master Repurchase
Agreement are incorporated herein by reference.

7.Headings.  The headings of the sections and subsections of this Amendment are
for convenience of reference only and shall not be considered a part hereof nor
shall they be deemed to limit or otherwise affect any of the terms or provisions
hereof.

8.References to Transaction Documents.  All references to the Master Repurchase
Agreement in any Transaction Document, or in any other document executed or
delivered in connection therewith shall, from and after the execution and
delivery of this Amendment, be deemed a reference to the Master Repurchase
Agreement as amended hereby, unless the context expressly requires otherwise.

[NO FURTHER TEXT ON THIS PAGE]




2

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed this Amendment as a deed as of the
day first written above.

 

BUYER:


GOLDMAN SACHS BANK USA, a New York state-chartered bank



By:

/s/ Jeffrey Dawkins

 

Name: Jeffrey Dawkins

 

Title: Authorized Person

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Fourth Amendment to Master Repurchase and Securities Contract
Agreement

3

--------------------------------------------------------------------------------

 

SELLER:


TPG RE FINANCE 2, LTD., a Cayman Islands exempted company


By:

/s/ Matthew J. Coleman

 

Name: Matthew J. Coleman

 

Title: Vice President, Transactions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Fourth Amendment to Master Repurchase and Securities Contract
Agreement

4

--------------------------------------------------------------------------------

 

AGREED AND ACKNOWLEDGED:

 

 

GUARANTOR:

 

TPG RE FINANCE TRUST HOLDCO, LLC, a Delaware limited liability company

 

By:

/s/ Matthew Coleman

 

Name: Matthew J. Coleman

 

Title: Vice President, Transactions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Fourth Amendment to Master Repurchase and Securities Contract
Agreement

5